■—■ Order affirmed, without costs. Memorandum: The relator concedes that the sentence of June 25, 1934, and his commitment thereunder, were in all respects valid and legal. The holding that the sentence of July 26, 1935, and the order of December 2,1935, were null and void in no way impaired the validity of the sentence of June 25, 1934. Hence relator is not entitled to be discharged from prison. (People ex rel. Miresi v. Murphy, 253 App. Div. 441, 444; leave to appeal denied, 278 N. Y. 741; People ex rel. O’Berst v. Murphy, 256 App. Div. 58, 60.) The claim of former jeopardy finds no support in the facts. Relator was subjected to only one prosecution for the crime in question and this is the test. (Code Grim. Proe. § 9.) All concur. (The order dismisses a writ of habeas corpus.) Present —■ Crosby; Lewis, Cunningham, Taylor and Dowling, JJ. [See post, p. 860.]